Title: To James Madison from James Monroe, 17 December 1802
From: Monroe, James
To: Madison, James


Dear Sir
Richmond Decr. 17. 1802
The enclosed letter is from Captn. De Butts in whose vessel, and under whose command I sailed to France. I have known him since that time and believe him to be a very honest deserving man. This letter exhibits such a picture of unmerited misfortune & distress as is calculated to excite the simpathy of every benevolent mind. I send it to you to request you will be so kind as look into the affair & do what you can to promote justice. If the statment is true as I verily believe it to be from my knowledg⟨e⟩ of him, and any thing can be done, I am satisfied it will give you pleasure to interest yrself in favor of those who so highly deserve it. With great regard sincerely yours
Jas. Monroe
 

   
   RC (InU: Lafayette Manuscripts).



   
   The enclosed letter from Elias De Butts has not been found, but it may have been the 24 Nov. 1802 letter from De Butts calendared as a three-page letter to JM in the lists probably made by Peter Force (DLC, series 7, container 2). The letter was possibly in reference to the case of the schooner Sally, which was seized in the Patuxent River on 17 Nov. 1801 on suspicion of its being engaged in the slave trade. De Butts was captain of the vessel (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Commerce and Navigation, 1:726–27).


